Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCEApplicant’s Response of 2/10/21 places the application in condition for allowance.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination piezoelectric property measuring apparatus comprising: a fixing jig configured so that an inner space capable 5of containing a sample is formed and a partial region of the inner space is opened; an operating jig configured to close the opened region of the inner space of the fixing jig to form a closed space and to be movable to the inner space of the fixing jig in order 10to apply a load to the sample contained in the closed space; a first electrode  and a second electrode for measuring a charge amount of the closed space formed by the fixing jig and the operating jig; a driving module moving the operating jig according to 15a driving signal; a motion information measuring module attached to the operating jig and measuring motion information of the operating jig moved by the driving module; a charge amount measuring module measuring the charge 20amount through the first electrode and the second electrode, converting the charge amount into a voltage signal, amplifying the voltage signal, and outputting the voltage signal; and a control module generating the driving signal for the driving module, supplying the driving signal to the driving 25module, receiving the motion information from the motion information measuring module, receiving charge amount information of the closed space from the charge amount measuring module, and measuring a piezoelectric property of the sample by using the motion information and the charge amount 30information, wherein the piezoelectric property measuring apparatus 20 ZPLO134US / PP170007USmeasures piezoelectric property for a liquid material or viscous material in combination with all other elements in claim 1.

Regarding claims 2-11, the claims are allowed as they further limit allowed claim 1.

Applicant-submitted Ahn et al. “Piezoelectric properties measurement method of the liquid crystal cosmetics” relates to cosmetics piezoelectric properties tested using two jig cases. When the load was applied to the jig arranged with the upper and lower electrodes, and the piezoelectric liquid crystal cosmetic containing Z-COTE powder was put in the jig arranged with the electrodes on both sides and the load was applied, the voltage signal came out ,with little or no signal. However when a load is applied, a signal came out by drawing a sinusoidal wave. Based on this, it was concluded that the piezoelectric properties of liquid crystal cosmetics could be measured.

Applicant-submitted Kim KR 2007/0105775 A relates to an apparatus for measuring properties of fluid and an integrated type fluid property monitoring system 

Applicant-submitted Sim et al. KR 20110001476 a related to an apparatus and a method for the measurement of the transverse piezoelectric property of a piezoelectric thin film by the measurement of electric charge are provided to precisely and reliably measure the piezoelectric constant of a piezoelectric thin film by employing tension for a load application instead of bending.

Fujita et al. US 5,202,600 A relate to a piezoelectric device includes a first electrode, a second electrode disposed in opposing, spaced relation to the first electrode, a ferroelectric liquid crystal interposed between the first and second electrodes, a first alignment layer formed between the first electrode and the ferroelectric liquid crystal, and a second alignment layer formed between the second electrode and the ferroelectric liquid crystal.

These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866   

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866